Citation Nr: 0101564	
Decision Date: 01/22/01    Archive Date: 01/31/01	

DOCKET NO.  99-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of injury to 
the eyes.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

A July 1996 RO decision denied service connection for 
residuals of an eye injury on the basis that the claim was 
not well grounded.  The veteran was notified of that decision 
by official letter dated July 23, 1996.  An August 1996 
statement, signed by the veteran, indicates a belief that the 
veteran's pension should be more, and provides a discussion 
regarding injuries the veteran reportedly received to his 
eyes during active service.  A May 1997 RO decision denied 
service connection for disability of the eyes on the basis 
that the claim is not well grounded.  The veteran was 
notified of that action by official letter dated May 9, 1997.  
A letter was received from the veteran on May 29, 1997.  This 
letter references the denial of the claim of service 
connection for disability of the veteran's eyes.  The last 
paragraph of that letter indicates that the matter must be 
pursued and that the claim must not be left in its then 
current status.  Although the RO has decided the veteran's 
current appeal on the basis that the July 1996 and May 1997 
RO decisions are final, concluding that the veteran had not 
submitted new and material evidence to reopen his claim, the 
Board believes that in light of the decision by the United 
States Court of Veterans Appeals for Veterans Claims in 
Gallegos v. Gober, 14 Vet. App. 50, 52, 58 (2000), the May 
1997 communication from the veteran may be construed as 
indicating disagreement with the denial of service connection 
for disability of the veteran's eyes.  In this regard, the 
Board observes that the May 1997 communication was within one 
year of the notification of the July 1996 denial and may be 
construed as a notice of disagreement with that denial.  

As noted, the veteran's claim of entitlement to service 
connection for residuals of injury to his eyes was denied on 
the basis that the claim was not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a statement, dated August 14, 1996 and received August 15, 
1996, a private eye doctor has identified as having provided 
the veteran eye care.  It is unclear if treatment records 
from this individual have been obtained.  

The record reflects that multiple attempts have been made to 
obtain the veteran's service medical records with multiple 
negative responses being received from the National Personnel 
Records Center.  In the May 1997 letter the veteran indicated 
that he might be able to provide additional information if he 
was provided with all of the service information the VA had.  
A June 1997 letter, and VA Form 70-5572, reflect that the 
veteran was provided a copy of his claims file.  The record 
does not indicate that the veteran has responded with any 
additional information that would aid in locating any service 
medical records.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he identify the names, 
dates, and addresses of both VA and non-
VA health care providers who have 
provided him eye care since his active 
service.  With any necessary 
authorization, the RO should contact the 
identified health care providers, 
including the private eye doctor 
identified in the August 1996 statement, 
and request copies of all records 
relating to any treatment of the 
veteran's eyes since his active service.  

2.  If the veteran provides any 
additional information that would aid in 
a search for service medical records, the 
RO should again contact the National 
Personnel Records Center and request an 
additional search with any additional 
information provided by the veteran. 

3.  The RO should contact the National 
Personnel Records Center and request 
copies of all of the veteran's service 
personnel records.

4.  Then, the veteran should be afforded 
a VA eye examination to determine the 
nature and extent of any currently 
manifested eye disability.  All indicated 
tests and studies should be accomplished 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to identify any current 
disability of the veteran's eyes and 
offer an opinion as to whether it is at 
least as likely as not that currently 
identified disability is residual to the 
veteran's eyes being exposed to steel 
dust or burning.  A complete rationale 
for all opinions offered should be 
provided.  

5.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with.  The RO should then 
readjudicate the issue on appeal on a de 
novo basis.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


